Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 12, 14 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0247722 A1 to Yang et al. (hereinafter “Yang”).

Regarding Claim 12, Yang teaches a carbon-based semiconductor material comprising (see Fig. 1 illustrating graphene oxide or “GO” which comprises carbon material, see paragraphs [0004], [0040], [0042], [0047] describing the invention as being related to wrapping GO, r-GO nanosheets around nanowires including various metal or semiconducting nanowires, thus reading on the invention as claimed); 
reduced graphene oxide (r-GO) (see paragraphs [0004], [0009] – [0012], [0044] describing reduced graphene oxide or “rGO” used in the metal or semiconductor nanowire material), 
wherein the r-GO is reduced such that the semiconductor material has a resistance/humidity variation (see paragraph [0044] describing several methods and ratio’s that can be used to form the reduced graphene oxide r-GO depending on the application, see also paragraphs [0022], [0026], [0077] and Figs. 10A -10C, Fig. 14, illustrating a study of the stability of three types of conducting films and the result showing the metal nanowire with the reduced GO show better stability and no obvious degradation at different humidity levels (Fig. 10A-10C is at humidity of 40% while Fig. 14 shows at humidity level around 80%), as can be seen from the data, the Cu r-GO 
Even though Yang teaches the metal nanowires with r-GO showing no degradation and better stability over different humidity levels as indicated above, Yang does not explicitly state the resistance/humidity variation of -15% to 15%.  However, Yang at Figs. 10A-C, 14, indicates the advantages of r-GO wrapping approach in terms of stability and degradation observed at prolonged times (i.e. r-GO nanowires/nanosheets shows sheet resistance stability over wide ranges of time) therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize resistance/humidity variation of -15% to 15%, since Yang provides stable relation of resistance/humidity data at Figs. 10, 14 (i.e. flat curve hence being in the range of 0-2% resistance change) thus including that of the claimed range.
Yang as modified above further teaches wherein the carbon-based semiconductor material is free of WO3 (Yang does not describe the use of WO3 along with the invention, in particular see paragraphs [0040] and [0047] describing r-GO coated metal or semiconductor material and does not describe WO3).

Regarding Claim 17, Yang teaches a device (see abstract) comprising: 
a semiconductor layer (see paragraphs [0040], [0047] describing the invention which comprises coating of semiconducting nanowires), wherein the semiconductor layer comprising reduced graphene oxide (r-GO) (see paragraphs [0004], [0009] – 
wherein the r-GO is reduced such that the semiconductor material has a resistance/humidity variation  (see paragraph [0044] describing several methods and ratio’s that can be used to form the reduced graphene oxide r-GO depending on the application, see also paragraphs [0022], [0026], [0077] and Figs. 10A -10C, Fig. 14, illustrating a study of the stability of three types of conducting films and the result showing the metal nanowire with the reduced GO show better stability and no obvious degradation at different humidity levels (Fig. 10A-10C is at humidity of 40% while Fig. 14 shows at humidity level around 80%), as can be seen from the data, the Cu r-GO NW shows no degradation and better stability as the sheet resistance is stable over long periods of time, thus indicating sheet resistance and humidity relations over time). 
Even though Yang teaches the metal nanowires with r-GO showing no degradation and better stability over different humidity levels as indicated above, Yang does not explicitly state the resistance/humidity variation of -15% to 15%.  However, Yang at Figs. 10A-C, 14, indicates the advantages of r-GO wrapping approach in terms of stability and degradation observed at prolonged times (i.e. r-GO nanowires/nanosheets shows sheet resistance stability over wide ranges of time) therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize resistance/humidity variation of -15% to 15%, since Yang provides stable relation of resistance/humidity data at Figs. 10, 14 (i.e. flat curve hence being in the range of 0-2% resistance change) thus including that of the claimed range.
Yang as modified above further teaches wherein the carbon-based semiconductor material is free of WO3 (Yang does not describe the use of WO3 along with the invention, in particular see paragraphs [0040] and [0047] describing r-GO coated metal or semiconductor material and does not describe WO3).

Regarding Claims 14 and 19, Yang as modified above teaches further comprising nanotubes (NT) (see Cu nanowire or graphene-core (i.e. comprising carbon atoms) shell nanowire material of Yang described at abstract and paragraphs [0002], [0004], [0037] – [0039], [0054], see also paragraphs [0040] and [0047] describing the nanowire can be any material comprising metal or semiconductor material), wherein the ratio of NT to r-GO is configured such that the semiconductor material has a resistance/humidity variation of -0.5% to 0.5% (see Figs. 10A – 10C illustrating the Cu NW with r-GO having low/stable resistance/humidity variation including the claimed variation range).
Yang does not explicitly teach the nanotube as being a carbon nanotube (CNT).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use carbon nanotube, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).   Note also that the graphene-core shell nanowire described at paragraphs [0037] – [0039], [0054] of Yang can be considered as carbon nanotube since graphene comprises carbon thus reading on the invention as claimed.
Regarding Claims 15 and 20, Yang as modified above teaches the claimed invention except for wherein a mass/mass ratio of CNT to r-GO is 0.3 to 0.7.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed ration of CNT to r-GO,  since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claims 16 and 21, Yang teaches the claimed invention except for a mass/mass ratio of CNT to r-GO is 0.625.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed ratio of CNT to r-GO, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 18, Yang teaches a transparent substrate, which comprises polyethylene terephthalate, polycarbonate, polymethyl methacrylate, polyethylene naphthalate, polyethersulfone, polyvinyl alcohol, polyimide, polystyrene, or glass (see abstract, paragraphs [0012], [0054], [0075], [0076] and claim 25 describing the substrate as being transparent and a glass substrate).  

Claims 13, 22 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of U.S. Patent Application Publication No. 2014/0079932 A1 to Aksay et al. (hereinafter “Aksay”).
Regarding Claim 13, Yang teaches the claimed invention except for wherein the r-GO has been sintered at a temperature of 140°C to 160°C for a period of time of 7 hours to 9 hours. 
Aksay, in the field of making nano-graphene oxide sheets, teaches wherein the r-GO has been sintered at a temperature of 140°C to 160°C for a period of time of 7 hours to 9 hours (see paragraphs [0015] – [0019] describing nano-graphene oxide sheets which can be thermally exfoliated and/or reduced (i.e. sintered) to form nano-graphene sheets including different ranges of temperatures used for the reduction of graphite oxide as well as different ranges of times for heating to form the reduced graphene oxide, thus reading on the invention as claimed). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the r-GO that was thermally reduced by heating for a desired time of Aksay into Yang in order to rapidly and effectively exfoliate and/or reduce graphene sheets to efficiently form the desired r-GO.

Regarding Claim 22, Yang teaches a method of making a carbon-based semiconductor material ((see Fig. 1 illustrating graphene oxide or “GO” which comprises carbon material, see paragraphs [0004], [0040], [0042], [0047] describing the invention as being related to wrapping GO, r-GO nanosheets around nanowires including various metal or semiconducting nanowires, thus reading on the invention as claimed), the method comprising the steps of: 

drying the ink to produce a graphene oxide material or layer on the substrate (see Figs. 1, 3A-K and 4A-C illustrating NW formation comprising graphene oxide, see also paragraphs [0004], [0005] describing graphene oxide coated nanowires that are annealed, thus reading on the invention as claimed), and 
annealing the material or layer at a temperature and for a period of time wherein the material or layer has a resistance/humidity variation (see paragraphs [0004], [0012], [0036] and [0054] describing the GO nanowire material being annealed at different temperatures, see also Figs. 10A-C and paragraph [0077] illustrating the Cu r-GO core shell nanowires being annealed at a certain temperature resulting in resistance/humidity variation in particular Fig. 10C).
Even though Yang teaches the metal nanowires with r-GO showing no degradation and better stability over different humidity levels as indicated above, Yang does not explicitly state the resistance/humidity variation of -5% to 5%.  However, Yang at Figs. 10A-C, 14, indicates the advantages of r-GO wrapping approach in terms of stability and degradation observed at prolonged times (i.e. r-GO nanowires/nanosheets shows sheet resistance stability over wide ranges of time) therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Yang provides stable relation of resistance/humidity data at Figs. 10, 14 (i.e. flat curve hence being in the range of 0-2% resistance change) thus including that of the claimed range.
Yang as modified above further teaches wherein the material or layer is free of WO3 (Yang does not describe the use of WO3 along with the invention, in particular see paragraphs [0040] and [0047] describing r-GO coated metal or semiconductor material and does not describe WO3).
Even though Yang teaches annealing each material at different temperatures for certain time as described above, Yang does not explicitly teach a method of making the material comprising sintering the material or layer at a temperature for a period of time.
Aksay, in the field of making nano-graphene oxide sheets, teaches sintering the material or layer at a temperature and for a period of time (see paragraphs [0015] – [0019] describing nano-graphene oxide sheets which can be thermally exfoliated (i.e. sintered) and/or reduced to form nano-graphene sheets including different ranges of temperatures used for the reduction of graphite oxide as well as different ranges of times for heating to form the reduced graphene oxide, thus reading on the invention as claimed). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the r-GO that was thermally reduced by heating for a desired time of Aksay into Yang in order to rapidly and effectively exfoliate and/or reduce graphene sheets to efficiently form the desired r-GO.
 
Regarding Claim 23, Yang in view of Aksay as modified above teaches wherein the sintering is sufficient to produce a reduced graphene oxide (r-GO) (see paragraphs [0015] – [0019] of Aksay describing nano-graphene oxide sheets which can be thermally exfoliated (i.e. sintered) and/or reduced to form nano-graphene sheets, thus reading on the invention as claimed).  

Regarding Claim 24, Yang in view of Aksay as modified above teaches wherein the temperature is 1300C to 1500C and the period of time is 7 hours to 9 hours (see paragraphs [0018] and [0019] of Aksay describing examples of temperatures and the time used for the reduction of graphite oxide which includes the claimed ranges).  

Regarding Claim 25, Yang as modified above teaches wherein in the step of applying an ink to a surface of a substrate (see applying ink/solution as described in claim 22 above), the ink comprises nanotubes and graphene oxide in a solvent (see Cu nanowire or graphene-core (i.e. comprising carbon atoms) shell nanowire material of Yang described at abstract and paragraphs [0002], [0004], [0037] – [0039], [0054], see also paragraphs [0040] and [0047] of Yang describing the nanowire can be any material comprising metal or semiconductor material and/or see paragraph [0044] of Aksay), and wherein the temperature, time, and ratio of CNT to r-GO in the ink are adjusted (see Figs. 10A – 10C of Yang illustrating the Cu NW with r-GO having low/stable resistance/humidity variation including the claimed variation range and/or paragraphs [0018] and [0019] of Aksay describing different temperature and time ranges used) 

Regarding Claim 26, Yang as modified above teaches the claimed invention except for wherein a mass/mass ratio of CNT to r-GO is 0.3 to 0.7.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed ration of CNT to r-GO,  since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 27, Yang teaches the claimed invention except for a mass/mass ratio of CNT to r-GO is 0.625.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed ratio of CNT to r-GO, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 28, Yang in view of Aksay as modified above teaches wherein the temperature is 1300C to 1500C and the period of time is 3 hours to 7 hours (see paragraphs [0018] and [0019] of Aksay describing examples of temperatures and the time used for the reduction of graphite oxide which includes the claimed ranges).   
Regarding Claim 29, Yang in view of Aksay as modified above teaches wherein the temperature is 1500C and the period of time is 8 hours (see paragraphs [0018] and Aksay describing examples of temperatures and the time used for the reduction of graphite oxide which includes the claimed ranges).    

Regarding Claim 30, Yang as modified above teaches a transparent substrate, which comprises polyethylene terephthalate, polycarbonate, polymethyl methacrylate, polyethylene naphthalate, polyethersulfone, polyvinyl alcohol, polyimide, polystyrene, or glass (see abstract, paragraphs [0012], [0054], [0075], [0076] and claim 25 describing the substrate as being transparent and a glass substrate).  

Regarding Claim 31, Yang as modified above teaches the claimed invention except for the graphene oxide is in the solvent at a concentration of 0.05 mg/ml to 0.25 mg/ml.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use graphene oxide with the claimed concentration range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following references:
Han et al. (U.S. 2016/0009934 A1) teaches a highly conductive material, prepared from a hybrid of a carbon nanomaterial having a higher-order structure .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861